Citation Nr: 1417721	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

During the current appeal, and specifically in November 2013, the Veteran also testified at a Travel Board hearing at the Muskogee RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

Since the RO's most recent adjudication of the Veteran's claim in a March 2013 statement of the case, additional, pertinent evidence has been associated with the claims file.  In a November 2013 statement, the Veteran waived local consideration of this evidence in accordance with 38 C.F.R. § 20.1304(c) (2013).  Accordingly, the Board may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran was also diagnosed as having major depressive disorder, generalized anxiety disorder, and mood disorder secondary to chronic back pain.  Also, as to the Veteran's claim for service connection for eczema, the Board notes that the medical evidence reflects possible diagnoses of eczema, dermatitis, and pruritus.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issues as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claims for a psychiatric disorder and skin disorder in keeping with the Court's holding in Clemons.

Finally, the Board notes that the Veteran initially filed a claim for service connection for a back disability and a skin disorder in June 2004.  In a March 2005 Administrative Decision, the RO denied these claims on the basis that the Veteran's discharge for his period of service was under dishonorable conditions, and was therefore considered a bar to the payment of VA benefits.  Since this decision was issued, however, the character of the Veteran's service has been upgraded to honorable, as reflected by the Veteran's updated DD Form 214.  Consequently, the Veteran is no longer barred from receiving VA benefits.  In this regard, the RO initially denied the Veteran's claims in the March 2005 letter on the basis of the character of the Veteran's discharge, and not on the merits of the appeal.  As such, the Board can proceed with conducting a de novo review of the claims on appeal.  

The issues of entitlement to service connection for a skin disorder, low back disorder, and an acquired psychiatric disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD is manifested as a result of stressors that he experienced during combat service in Iraq.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to PTSD, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  It is presumed that a diagnosis by a mental health professional is made in accordance with the DSM-IV.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  

The evidence required to establish the occurrence of the in-service stressor element depends on the nature of the alleged stressor.  The Veteran's lay testimony alone may establish the occurrence of a claimed combat-related stressor if the evidence establishes that the Veteran engaged in combat with the enemy, there is an absence of clear and convincing evidence to the contrary, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(2).  

Private medical records demonstrate that the Veteran has been diagnosed as having PTSD by his mental healthcare provider.  Indeed, in a September 2009 letter, the Veteran's psychologist, Brett W. Turner, Psy.D., noted that he had been treating the Veteran for individual psychotherapy on an intermittent basis since October 2005.  According to Dr. Turner, during the course of their psychotherapy, "it became increasingly clear that [the Veteran] was suffering from emotional symptoms that were consistent with Posttraumatic Stress Disorder from his experiences while working in a combat zone in Iraq."  Dr. Turner took note of the Veteran's reported in-service stressors while serving in Iraq, and specifically referenced one particular incident wherein the Veteran recalled being faced briefly with the expectation that he was going to die when a bomb landed near the work area where his platoon was carrying out their duties.  According to Dr. Turner, the Veteran had been experiencing "severe emotional conflict" over this experience, and specifically in light of the fact that other soldiers died during this incident, and during similar attacks.  Based on his understanding of the Veteran's symptoms, as well as his treatment of the Veteran throughout the years, Dr. Turner diagnosed the Veteran with having PTSD.  

VA treatment records dated in June 2013 show that the Veteran was being treated intermittently for symptoms associated with his asserted PTSD.  These records also reflect that the Veteran was diagnosed as having PTSD by a VA psychiatrist and a VA physician.  

The record also includes a January 2010 VA examination in which the examiner found that the Veteran's symptoms were not sufficient in number and severity to meet the diagnostic criteria for PTSD under the DSM-IV.  When, however, comparing the examiner's opinion with the diagnosis of PTSD made by Dr. Turner, the Veteran's treating psychologist, as reflected in the September 2009 letter, and in the Veteran's VA treatment records, which is presumed to be in accordance with the DSM-IV, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's symptoms meet the DSM-IV criteria for a diagnosis of PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the requirement of a current medical diagnosis of PTSD has been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board also finds that an in-service combat stressor has been established.  The Veteran's DD Form 214 reflects that he served in Operation Iraqi Freedom from September 2003 to April 2004.  The record also reflects that the Department of the Army awarded the Veteran with an Army Commendation Medal in January 2004 in recognition of his remarkable performance of duty and bravery in combat while supporting the 82nd Airborne Division during Operation Iraqi Freedom.  In addition, the Veteran has described his combat experiences to Dr. T and in the September 2009 letter, Dr. T. demonstrated an understanding of the Veteran's PTSD symptoms as they related to his in-service experiences in Iraq.  During his hearing, the Veteran described his in-service experiences in Iraq, and recalled how he and fellow servicemen in his platoon were exposed and/or subjected to explosions and attacks on a near-nightly basis upon first arriving in Iraq in 2003.  According to the Veteran, there were a number of instances where he was almost killed as a result of these explosions.  He also recalled witnessing the death of civilians and soldiers as a result of these attacks, and added that sleep became nonexistent during his time in Iraq.  See November 2013 Hearing Transcript (T.), pp. 15-16.  In the March 2013 Statement of the Case (SOC), the RO conceded that the Veteran was exposed to combat stressors while performing his military duties in service.  The Board agrees with this determination and finds that statements made by the Veteran are sufficient in establishing the occurrence of an in-service combat stressor, as there is no clear and convincing evidence to the contrary, and the Veteran's descriptions are consistent with the circumstances of his service.  38 C.F.R. § 3.304(f)(2).  As the Board finds the Veteran engaged in combat with the enemy, the Veteran's lay testimony is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required.  38 C.F.R. § 1154.

Finally, the Board finds that the September 2009 letter issued by the Veteran's psychologist, which describes the Veteran's PTSD symptoms including combat-related nightmares and flashbacks, and relates his PTSD to his period of service while working in a combat zone in Iraq, is sufficient medical evidence of a link between the Veteran's current symptomatology and the claimed in-service stressor.

Therefore, the Veteran has provided evidence of all three elements required for a grant of service connection for PTSD, and the claim for service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.  


REMAND

Skin Disorder

The Veteran contends that he began experiencing blisters, rashes and various other skin problems as a result of his exposure to potentially hazardous chemicals and/or substances while working as a vehicle mechanic in service, and specifically during his deployment in Iraq during Operation Iraqi Freedom .  See T., p. 4.  

Review of the service treatment records reflects that the Veteran was first seen at the medical clinic in Fort Sill, Oklahoma in September 2000 with complaints of an itching sensation on his right foot of one week duration.  The treatment provider observed signs of fissuring and erythema on the right foot and assessed the Veteran with having tinea pedis.  In February 2002, the Veteran presented at the military clinic in Fort Bragg, North Carolina with complaints of a skin rash on his feet.  The treatment provider noted that the Veteran had possible Athlete's foot of six to eight months duration.  After conducting a physical evaluation of the Veteran, he assessed him with having tinea pedis and onychomycosis and prescribed him with Lamisil for treatment.  He was seen again with ongoing complaints of an itchy patch on his right foot in July and November 2002, at which time he was diagnosed as having right foot dermatitis.  In January 2003, the Veteran was seen at the Womack Army Medical Center at which time he had a rash on his face that presented during the winter months evaluated.  The treatment provider described "erythematous slightly raised plaque" and "slight flaking" on the Veteran's face, as well as erythematous plaques and scaling on his right foot.  The Veteran was diagnosed as having seborrheic dermatitis.  Medical records dated in April and May 2003 reflect that the Veteran was seen at the dermatology clinic with complaints of warts on his fingers.  In July 2003, he presented at the medical facility once again with what was described as a hyperpigmented linear patch on his nose, as well as a "few pits" on his cheeks.  The treatment provider assessed the Veteran with post inflammatory hyperpigmentation and acne scarring and prescribed him with a topical ointment to help alleviate some of his symptoms.  

The Veteran's DD form 214 reflects that he served in Operation Iraqi Freedom from September 2003 to April 2004.  In his March 2004 Post Deployment Health Assessment questionnaire, the Veteran noted that he had been stationed in Kuwait and Al-Taqaddum Air Base in Iraq, which was also referred to as Forward Operating Base (FOB) Ridgeway, during his deployment, and further indicated that he had experienced skin diseases or rashes during and since his deployment.  In June 2004, the Veteran presented at the medical clinic with complaints of itchiness, swelling, and flaking skin surrounding his forehead, nose, cheeks and chin.  The treatment provider diagnosed him with having seborrheic dermatitis and warts.  

Post service treatment records dated from December 2006 to August 2009, and issued by his private physician, James S. Miller, M.D., demonstrate that the Veteran was seen on a regular basis for follow-up treatment of his skin disorders.  These records reflect ongoing treatment for, and diagnoses of chronic urticaria, dermatitis, and eczematous dermatitis.  Records generated by the Veteran's allergist, Crawford H. Cleveland, Jr., M.D., and dated from August 2007 to November 2008, also reflect that the Veteran was seen on a periodic basis for follow-up treatment for his skin disorder.  In an August 2007 letter, Dr. Cleveland noted that based on his impression, the Veteran had pruritus and a history of seborrhea and should continue using topical treatment as well as an antihistamine until his skin itching was under control for at least three to four weeks.  

The Veteran was afforded a VA skin examination in January 2010, at which time he provided his medical history, and described experiencing an ongoing skin rash on his face and hands, as well as on the inner aspects of his elbows and posterior aspects of the knees, since 2002.  On physical examination, the examiner observed no signs of cyanosis, ecchymosis, jaundice or breakdown, and no indication of any rashes.  Based on her interview with, and physical examination of the Veteran, the examiner determined there to be no objective findings of eczema or dermatitis at the time of the present physical examination.  Subsequent VA treatment records dated in May 2013 reflect that the Veteran was seen at the Montgomery, Alabama VA medical center (VAMC) with complaints of a skin rash and blisters.  However, subsequent evaluations of the skin were negative for any abnormalities.  

Although physical examination of the Veteran's skin was negative for any diagnoses of a skin disorder, as previously noted above, treatment records issued by the Veteran's physician and dated through August 2009, reflect ongoing diagnoses of chronic urticaria and eczematous dermatitis in July and August 2009.  Here, the Veteran filed his claim for service connection for a skin disorder in September 2009.  The United States Court of Appeals for Veterans Claims (Court) recently held that the Board is not prohibited from considering evidence of a current disability predating the filing of a claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  In other words, evidence showing the diagnosis of a claimed disorder, although that diagnosis falls outside of the claim period, can establish a current disability as a matter of law.  Therefore, when the record contains an earlier diagnosis of a disorder prior to a veteran filing a claim for benefits based on that disability, that report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Id, at 321.  Unless an examiner (medical professional) offers an opinion on the question, the Board is improperly making its own determination, without the benefit of a medical opinion to guide its judgment, by deciding that a diagnosis resolved itself or was incorrectly diagnosed, or was acute or chronic.  Id.  As such, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which resolves these medical questions and provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's skin disorder(s), is necessary.

Low Back Disorder

The Veteran contends that he injured his back in service, specifically while serving as a paratrooper and being required to jump out of airplanes while simultaneously carrying heavy equipment on numerous occasions.  According to the Veteran, he primarily jumped during combat situations, and during one particular night jump, he landed in a bad way subsequently fracturing his foot and spraining his back.  The Veteran further asserted that incidents similar to this, wherein he injured his back while jumping, happened at least five times throughout his period of service.  See T., pp. 7-10.  The Veteran maintains that his current back disability is related to these in-service incidents.  The Veteran also contends that he has experienced ongoing symptoms of back pain since service.  

In support of his contention the Veteran submitted a copy of his individual jump record from service, which documents the number and type of jumps he participated in while serving in the military from April 2001 to July 2004, as well as the locations where, and types of plane from which, he jumped from.  

Review of the Veteran's service treatment records reflects that the Veteran presented at the military clinic in April 2003 with complaints of upper back pain of two weeks duration.  According to the Veteran, the pain was located in the upper left region of his back.  The treatment provider assessed the Veteran with a strain and provided him with Motrin for the pain.  The Veteran was seen at the military clinic once again in October 2003, at which time he reported to experience low back pain of one day duration, which he described as a sharp pain in the low back region that did not radiate.  After evaluating the Veteran, the treatment provider assessed him with having lumbago that was likely related to the sacroiliac joint.  In February 2004, the Veteran presented once again with complaints of back pain of two days duration.  According to the Veteran, sitting down served to increase his pain.  He was assessed with having a thoracolumbar back spasm.  In his March 2004 Post-Deployment Health Assessment questionnaire, the Veteran reported to experience symptoms of back pain both during and after his deployment to Kuwait and Iraq.  

The Veteran was afforded a VA spine examination in January 2010, at which time he relayed his military and medical history to the examiner and reported that he began experiencing symptoms of back pain in 2000.  After reviewing his claims file, and conducting a physical evaluation of the Veteran, the examiner diagnosed him with having lumbar spine spondylosis at L4-L5; status post laminectomy at the same level.  According to the examiner, this disorder was neither caused by nor related to the Veteran's military service.  He (the examiner) based his conclusion on his review of the service treatment records, and referenced an in-service treatment report (which he mistakenly noted to have been dated in 1993) which indicated that the Veteran complained of upper rather than lower back pain.  According to the examiner, the record was negative for any complaints or treatment for the low back pain.  

The Board finds this medical opinion to be inadequate for several reasons.  First of all, the examiner did not reference the correct date of the treatment report documenting the Veteran's complaints of upper back pain.  The correct date for this treatment report was April 2003 rather than 1993.  It is unclear whether this was a typographical error and whether the examiner's mistaken understanding of the date of the report contributed in any way to her negative conclusion.  Furthermore, it does not appear that the examiner's conclusion was based on an accurate and complete factual premise.  In this regard, the examiner based her conclusion on her review of the remaining service treatment records, which she mistakenly understood to be negative for any additional complaints or signs of back problems.  Contrary to this opinion, the Veteran was seen at the military clinic several times after the April 2003 treatment visit, and he reported to experience low back pain on at least one of these occasions.  Thus, the January 2010 opinion is of little probative value because it is not predicated on a thorough review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301  (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  As it remains unclear whether the Veteran's low back disability was incurred in service, another remand is necessary for a clarifying VA medical opinion.  

Acquired Psychiatric Disorder Other than PTSD

Regarding the non-PTSD portion of the claim for service connection for an acquired psychiatric disorder, the Veteran contends that he suffers from psychiatric problems after encountering several traumatic experiences in service.  In addition to his exposure to combat-related stressors while serving in Iraq, the Veteran contends that he was drugged and sexually assaulted during his military service as well.  Review of the Veteran's VA and private treatment records reflect ongoing treatment for, and diagnoses of, major depressive disorder, generalized anxiety disorder, polysubstance dependence, and mood disorder secondary to chronic back pain.  

The evidence of record reflects that one of the Veteran's psychiatric disorders may have pre-existed his entrance into service.  Indeed, the Veteran was admitted to the Lakeview Treatment Center in Florida for treatment of alcohol abuse in February 2008, at which time he provided his medical and military history and underwent a preliminary physical examination.  During this initial evaluation, the medical director, Dr. P., noted that the Veteran had been diagnosed as having depression in 1996 when he was sixteen years old, through the Greene County Mental Health Center in Oklahoma.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of disability recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004).

In light of the fact that medical records reflecting a diagnosis of depression prior to the Veteran's enlistment into the military may be in existence, the Board finds that another remand is warranted to attempt to obtain any records of treatment that the Veteran may have received at Greene County Mental Health Center prior to his entrance into the military.  

In addition, the Veteran was afforded a VA psychiatric examination in January 2010, at which time he provided his pre-military and military history.  When discussing his family history, the Veteran described his family life while growing up as unusual, and reported that his father was not around very often, his mother had a drinking problem, and he was exposed to a great deal of violence, to include shootings and gang-related fights on a regular basis.  The Veteran also described his experiences in the military, and noted that he was exposed to frequent shootings while stationed in Kuwait and Iraq.  He also described an incident wherein he was sexually assaulted, beaten and left on the side of a road in service.  Based on his review of the claims file, as well as his discussion with the Veteran, the VA examiner diagnosed the Veteran with having depressive disorder NOS, and opined that said disorder was "likely caused by [the Veteran's] reported pre-military events...that has a reciprocal with alcohol dependence."  Unfortunately, the Board does not find this examination to be adequate.  First of all, the examiner did not provide an explanation as to why he attributed the Veteran's depression to his pre-military history rather than his military history, especially in light of the Veteran's claimed stressors in service.  Also, in light of the fact that the Veteran's depression may have pre-existed his enlistment into service and pre-service medical evidence reflecting as such may be in existence, as well as evidence of various psychiatric diagnoses since his separation from service, and the Veteran lay assertions regarding on-going residual psychiatric symptoms since service, the Board concludes that a remand for another VA medical opinion is necessary to determine (1)whether there is clear and unmistakable evidence that the Veteran's depression existed prior to service; and if so (2) whether there is clear and unmistakable evidence that his depression was not aggravated by his service.  

In addition, the record reflects that the Veteran has continued to receive treatment for his skin, lower back and psychiatric disorders at the Montgomery VAMC.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request relevant records pertaining to treatment the Veteran has received for his low back, skin and psychiatric disorders generated at the VAMC in Montgomery, Alabama, and dated from June 2013 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Contact the Veteran and ask him to provide the full address for Greene County Mental Health Center located in Oklahoma, as well as the specific dates during which he received treatment there.  After acquiring this information, instruct the Veteran to a complete a release form authorizing VA to request private medical records issued from this treatment center.  After securing the appropriate release forms from the Veteran, attempt to obtain any clinical or medical records regarding psychiatric treatment the Veteran received at this institution.  Specifically, attempt to obtain any clinical or medical records regarding psychiatric treatment that the Veteran received from 1995 to 1997 and/or any time prior to his entrance into the military in 2000.  Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available records should be associated with the claims folder.  Any negative responses should be properly noted in the record.  

3. Then, once these records have been obtained, schedule the Veteran for a VA examination with a VA dermatologist to determine the nature and etiology of any skin disorder(s) present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the September 2000, December 2000, February 2002, November 2002, January 2003, May 2003, July 2003 and June 2004 clinical records referenced above, which document the Veteran's in-service treatment for various skin disorders, and which reflect diagnoses of seborrheic dermatitis, eczema, tinea pedis, warts.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of his skin symptoms since service.  

Following a review of the record and a physical examination of the Veteran, the examiner should identify any skin disorder(s) present and provide diagnoses for all identified disability(ies).  If it is determined that the Veteran does not currently have-but previously had any skin disorder(s) that first manifested in service, please identify, to the extent possible, the approximate date on which such skin disorders resolved.  The examiner should specifically take into consideration the July 2009 and August 2009 private treatment records reflecting ongoing treatment for chronic urticaria and eczematous dermatitis.  For any skin disorder diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for skin problems such as seborrheic dermatitis, eczema, warts and tinea pedis.  The examiner should understand that even if the Veteran's skin disorder(s) has/have since resolved, if the Veteran was diagnosed as having any skin disorder anytime during the pendency of the claim (since September 2009) he or she must provide an opinion addressing whether a previous diagnosis of any skin disorder(s) made anytime during the pendency of the claim (since September 2009) is/are at least as likely as not related to the Veteran's military service, to include his in-service treatment for skin problems.  In answering this question, the examiner should address the Veteran's assertions of, and documentation reflecting, ongoing treatment for skin problems since service.  The examiner should also set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4. Then, refer the claims file to the same VA examiner who conducted the January 2010 spine examination, or another VA physician if that examiner is unavailable.  The claims file and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  In addition to the April 2003 medical record, the examiner should also take into consideration the October 2003 and February 2004 clinical reports which document the Veteran's in-service complaints of low back pain.  The examiner should also take note of the March 2004 Post-Deployment Health Assessment questionnaire wherein the Veteran indicated that he had been experiencing back pain both during and since his deployment in Kuwait and Iraq.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current back disability had its onset during the Veteran's period of active service or is otherwise related to the Veteran's military service to include his in-service complaints of back pain.  In answering this question, the examiner should address the Veteran's assertions of ongoing pain for his back disorder since service.  The examiner should set forth the medical rationale for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

5. Then, refer the claims file to the same VA examiner who conducted the January 2010 mental health examination, or another VA psychologist if that examiner is unavailable.  The claims file and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

If records from Green County Mental Health Center are received and demonstrate that the Veteran had a diagnosis of depression prior to his military service, then answer the following questions:  

a. Did the Veteran have depression prior to his entry into military service in September 2000?  If so, is the evidence clear and unmistakable (undebatable) that such a disorder existed prior to service? (Identify such clear and unmistakable evidence or medical principle that makes it so.)

b. If the Veteran's depression pre-existed his entrance into service, the examiner should express an opinion as to the medical probabilities that the pre-existing depression underwent a permanent increase in severity during the Veteran's period of service, and if so, state whether permanent increase in severity during service was due to the natural progress of the condition. 

c. For any psychiatric disorder (that did not pre-exist his September 2000 entry), and diagnosed during the pendency of the claim which has resolved at the time of the examination, the examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disability diagnosed had its onset in service or is otherwise causally or etiologically related to active service, including his claimed in-service stressors.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced psychiatric problems since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity should be set forth.

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


